

115 S3134 IS: Air and Health Quality Empowerment Zone Designation Act of 2018
U.S. Senate
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3134IN THE SENATE OF THE UNITED STATESJune 26, 2018Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo address the health and economic development impacts of nonattainment of federally mandated air
			 quality standards in the San Joaquin Valley, California, by designating
			 air quality empowerment zones.
	
 1.Short titleThis Act may be cited as the Air and Health Quality Empowerment Zone Designation Act of 2018.
 2.PurposeThe purpose of this Act is to establish criteria through the use of which specific geographical areas—
 (1)shall be designated as air and health quality empowerment zones; and
 (2)may apply for grants authorized for the purpose of replacing or retrofitting polluting vehicles or engines (or both vehicles and engines) in order to improve the health of the population living in the zones.
 3.FindingsCongress finds that— (1)the San Joaquin Valley faces serious air quality challenges that impact the development, health, and economy of the Valley;
 (2)the Valley emits approximately 624 tons of nitrogen oxides per day, and attainment of the 1997 federally mandated 8-hour ozone standard under the Clean Air Act requires emissions of not more than 160 tons of oxides of nitrogen per day;
 (3)the Valley does not attain the federally mandated standard for PM2.5;
 (4)the children of the Valley miss 188,000 school days per year, which translates to 1 in 4 of those children experiencing a day of absence each year due to elevated ozone levels;
 (5)approximately 460 residents of the Valley die earlier than they otherwise would due to elevated ozone levels, and Valley residents experience 23,300 asthma attacks per year, a rate that equals 3 times the State average and 5 times the national average;
 (6)1 in 5 children residing in the Valley have been diagnosed with asthma;
 (7)nonattainment of Federal air quality standards costs the Valley $3,200,000,000 annually;
 (8)the Valley experiences chronic double-digit unemployment rates; and
 (9)the Federal Government must partner with the Valley and the State to address air quality, health, and economic development for the residents of the Valley through the designation of the Valley as an air quality empowerment zone that is eligible for Federal grants and technical assistance.
 4.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)AgencyThe term Agency means the Environmental Protection Agency.
			(3)Clean Air
 ActThe term Clean Air Act means the Clean Air Act (42 U.S.C. 7401 et seq.).
 (4)PM2.5The term PM2.5 means particulate matter with a diameter that does not exceed 2.5 micrometers.
			(5)Strategic
 planThe term strategic plan means, with respect to an area, the plan contained in the application for designation of the area under section 5.
 (6)ValleyThe term Valley means the San Joaquin Valley, California.
			5.Air quality
			 empowerment zone designation procedures
			(a)In
 generalFrom among the areas nominated for designation under this section, the Administrator may designate 1 or more areas as air and health quality empowerment zones.
			(b)Period for which
			 designation is in effect
				(1)In
 generalAny designation under this section shall remain in effect during the period beginning on the date of the designation and ending on the earlier of—
 (A)the last day of the tenth calendar year beginning on the date of the designation; or
 (B)the date on which the Administrator revokes the designation.
					(2)Revocation of
 designationThe Administrator may revoke the designation under this section of an area if the Administrator determines that the local air pollution control district in which the designated area is located—
 (A)has been designated as being in attainment with the national ambient air quality standard for PM2.5 and ozone promulgated under the Clean Air Act; or
 (B)is not complying substantially with, or fails to make progress in achieving the goals of, the strategic plan.
					(c)Limitations on
 designationsNo area may be designated under subsection (a) unless—
 (1)the area is nominated for designation by the air pollution control district with jurisdiction over the area;
 (2)the air pollution control district provides written assurances satisfactory to the Administrator that the strategic plan will be implemented; and
 (3)the Administrator determines that any information provided is reasonably accurate.
 (d)ApplicationNo area may be designated under subsection (a) unless the application for the designation—
 (1)demonstrates that the nominated area satisfies the eligibility criteria described in section 6; and
 (2)includes a strategic plan for accomplishing the purposes of this Act that—
 (A)describes— (i)the process by which the nominated area is a full partner in the process of developing and implementing the plan; and
 (ii)the extent to which local institutions and organizations have contributed to the planning process;
 (B)identifies— (i)the amount of State, local, and private resources that will be available for the nominated area; and
 (ii)the private-public partnerships to be used (which may include participation by, and cooperation with, institutions of higher education, medical centers, and other private and public entities);
 (C)identifies the funding requested under any Federal program in support of the purposes of this Act;
 (D)identifies baselines, methods, and benchmarks for measuring the success of carrying out the strategic plan; and
 (E)includes such other information as may be required by the Administrator.
					6.Eligibility
			 criteria
 A nominated area shall be eligible for designation under section 5(a) only if the area meets all of the following criteria:
 (1)NonattainmentThe nominated area has been designated as being—
 (A)in extreme nonattainment of the 8-hour ozone national ambient air quality standard promulgated by the Administrator under the Clean Air Act; and
 (B)in nonattainment of national ambient air quality standard for PM2.5 promulgated by the Administrator under that Act.
				(2)Agricultural
 sourcesThe nominated area has— (A)emissions of oxides of nitrogen from farm equipment of at least 30 tons per day in calendar year 2018; or
 (B)emissions of volatile organic compounds from farming operations of at least 40 tons per day in calendar year 2018.
				(3)Air
 quality-related health effectsAs of the date of nomination, the nominated area meets or exceeds the national average per capita incidence of asthma.
			(4)Economic
 impactAs of the date of nomination, the nominated area experiences unemployment rates higher than the national average.
			(5)State matching
 fundsThe nominated area is located within a State and local area that will match at least ½ of the funds provided by the Federal Government under this Act.
			7.Eligible grant
 applicantsAny air pollution control district or other local governmental entity authorized to regulate air quality in a State under the Clean Air Act may apply for a grant under this Act.
		8.Authorization of
			 air and health empowerment grants
			(a)Eligibility
				(1)In
 generalEach area designated as an air and health quality empowerment zone under section 5(a) shall be eligible to receive 1 or more grants under this section.
				(2)Amount of
 grantsThe amount of each grant awarded to a designated air and health quality empowerment zone shall be determined by the Administrator based upon a review of—
 (A)the information contained in the applications required by section 5(d); and
 (B)the needs set forth in the applications by those designated as beneficiaries.
					(3)Timing of
 grantsWith respect to each designated air and health quality empowerment zone, the Administrator shall make—
 (A)a grant under this section to each such zone on the date of designation of the zone under section 5(a); and
 (B)the grant under this section to each such zone available on the first day of the first fiscal year that begins after the date of designation of the zone.
					(4)Oversight of
 grantsThe air pollution control district or other local government entity authorized to regulate air quality in an area designated as an air and health safety empowerment zone under section 5(a) shall oversee the use of any grant funds provided to the zone under this section.
				(b)Use of
 grantsEach air and health safety empowerment zone that receives a grant under this section shall use the grant solely—
 (1)to carry out activities that achieve the purposes described in section 2;
 (2)in accordance with the strategic plan for the zone; and
 (3)for activities that benefit the residents of the zone for which the grant is made through improved air quality and health.
				(c)Authorization of
 appropriationsThere is authorized to be appropriated to the Administrator to provide grants under this section $20,000,000 for each of fiscal years 2019 through 2023.